USDC IN/ND case 1:20-cv-00037-HAB-SLC document 46 filed 05/12/20 page 1 of 4



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA



LIGTEL COMMUNICATIONS, INC.,

                             Plaintiff,

                       v.                                  Case No. 1:20-cv-00037-HAB-SLC

BAICELLS TECHNOLOGIES INC.;
BAICELLS TECHNOLOGIES NORTH AMERICA
INC.,

                             Defendants.



                       REPORT OF PARTIES’ PLANNING MEETING

  1. The parties held a planning meeting by telephone and agreed to this report on May 6,
     2020. Gabriel Gillett and Leigh J. Jahnig participated for the plaintiff, and Adam
     Arceneaux, Eric McKeown, and Jessa DeGroote participated for the defendants.

  2. Jurisdiction.

     The parties agree that this Court has jurisdiction under 28 U.S.C. § 1331 because LigTel’s
     claims arise under the federal Lanham Act and federal trade secrets law. The parties also
     agree that this Court has jurisdiction over LigTel’s state law claims under 28 U.S.C.
     § 1367(a) and 28 U.S.C. § 1332.

  3. Pre-Discovery Disclosures.

     The parties stipulate out of the mandatory initial disclosures.

  4. Discovery Plan.

     The LigTel filed a motion for a preliminary injunction, which prompted the parties to
     conduct limited expedited written and document discovery tailored to the issues relevant
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 46 filed 05/12/20 page 2 of 4



    to that motion. LigTel’s motion was denied on April 22, 2020, and LigTel intends to
    appeal that decision under 28 U.S.C. § 1292(a). The parties therefore propose to refrain
    from additional discovery pending the outcome of that appeal. Upon conclusion of that
    appeal, the parties propose the following discovery schedule:

    Fact discovery to be completed by 180 days after the mandate issues.

    Plaintiff shall identity of any Rule 26(a)(2) witness and serve the witness’s written report
    within 60 days after the conclusion of fact discovery. Defendant shall identify any Rule
    26(a)(2) witness and serve the witness's written report within 60 days thereafter.

    Expert discovery to be completed by 120 days after the conclusion of fact discovery.

    Disclosure of electronically stored information should be handled as outlined in the
    protective order entered by the Court on March 25, 2020.

    The maximum number of interrogatories, requests for admission, and depositions, and the
    length of depositions, will be as outlined in the Federal Rules of Civil Procedure and the
    Local Rules of the United States District Court for the Northern District of Indiana, unless
    extended by stipulation.

  5. Other Items.

    The last date the plaintiff(s) may seek permission to join additional parties and to amend
    the pleadings is 21 days after the mandate issues.

    The last date the defendant(s) may seek permission to join additional parties and to amend
    the pleadings is 21 days after the plaintiff’s deadline to join additional parties and to
    amend its pleadings.

    The time to file Rule 26(a)(3) pretrial disclosures will be governed by separate order.

    Given the number of variables and outstanding issues, including a likely appeal, the
    parties cannot reasonably predict at this time when the case would be ready for trial or
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 46 filed 05/12/20 page 3 of 4



      how long a trial would be expected to take.

   6. Alternative Dispute Resolution.

      The parties have discussed potential opportunities for settlement. At this time, the parties
      do not believe that the likelihood of settlement would be enhanced by following
      formalized ADR procedures.


Dated: May 12, 2020                                 Respectfully submitted,

/s/ Gabriel K. Gillett                              /s/ Adam Arceneaux

Samuel L. Feder (admitted pro hac vice)             Adam Arceneaux
Jenner & Block LLP                                  Eric J. McKeown
1099 New York Avenue, NW, Suite 900                 Jessa DeGroote
Washington, DC 20001                                One American Square
(202) 639-6000                                      Suite 2900
                                                    Indianapolis, IN 46282-0200
Michael J. Nelson                                   Phone: (317) 236-2100
Gabriel K. Gillett (admitted pro hac vice)
Leigh J. Jahnig (admitted pro hac vice)             Attorneys for Defendants Baicells Technologies
Jenner & Block LLP                                  Inc. and Baicells Technologies North America
353 N. Clark Street                                 Inc.
Chicago, IL 60654
(312) 222-9350

Michael L Schultz
Parr Richey Frandsen Patterson Kruse LLP
251 N Illinois Street, Suite 1800
Indianapolis, IN 46204
(317) 269-2500

Attorneys for Plaintiff
LigTel Communications, Inc.
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 46 filed 05/12/20 page 4 of 4


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, I caused the foregoing document, along with the

accompanying declarations and exhibits, to be filed electronically with the Clerk of the Court

using the CM/ECF system, which sent a notification to all counsel of record.




DATED: May 12, 2020



                                                    /s/ Gabriel K. Gillett
